316 F.2d 734
Clark LUKE, Appellant,v.The PENNSYLVANIA RAILROAD COMPANY, a Corporation.
No. 14204.
United States Court of Appeals Third Circuit.
Argued April 25, 1963.
Decided May 8, 1963.

Appeal from the United States District Court for the Western District of Pennsylvania; Edward Dumbauld, Judge.
Hymen Schlesinger, Pittsburgh, Pa., for appellant.
William C. Walker, Pittsburgh, Pa., Dickie, McCamey, Chilcote & Robinson, Pittsburgh, Pa., for appellee.
Before KALODNER, HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court denying appellant's motion for a new trial will be affirmed. 207 F.Supp. 550.